Citation Nr: 0214493	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-03 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the appellant submitted a timely request for waiver 
of indebtedness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from March 1967 to March 1970, 
including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Indianapolis, 
Indiana.  

Having reviewed the evidence of record in its entirety, the 
Board is of the opinion that the claim is ready for appellate 
review.  


FINDINGS OF FACT

1. By letter received in February 1995 while the appellant 
was incarcerated, the appellant advised VA of a specified 
mailing address.

2. The RO advised the appellant through communication dated 
in December 1997 and forwarded to the specified mailing 
address that he had incurred indebtedness in the amount of 
$42,428.13, and of his right to request waiver of such 
indebtedness within 180 days.

3. The December 1997 advisement not having been returned as 
undelivered, the appellant is presumed to have received 
it.

4. The appellant did not file a request for waiver of the 
indebtedness within 180 days.    

CONCLUSION OF LAW

The appellant's request for waiver of indebtedness was not 
filed timely.  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 1.963(b), 3.1(q) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Preliminary Matter:  VA's Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  Under 38 U.S.C. § 5103(a), as amended by VCAA, 
upon receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  As part of that notice, VA shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

By "substantiate" is not defined in the Act.  However, in 
ordinary and customary use, by "substantiate" is meant that 
which tends to "support with proof or evidence" or 
"verify."  The American Heritage Dictionary of the English 
Language, 3rd ed. 1992 (1791).  The Explanatory Statement on 
the House version of the VCAA indicates that it was the 
Committees' intent to construe "to substantiate" as meaning 
"tending to prove" or "to support," and that information 
or evidence necessary to substantiate a claim need not 
necessarily prove a claim.  All the information need to is 
support a claim or give form or substance to it.  See 
Explanatory Statement on H.R. 4864, as amended, 146 Cong. 
Rec. H9912, H9914 (Oct. 17, 2000).  

The sole issue for disposition in this matter is whether the 
appellant submitted a timely request for waiver of 
indebtedness.  From this perspective, the Board has carefully 
considered whether further development or notification 
procedures under the VCAA or other law should be pursued.  No 
further advisement or development is warranted.

The June 2000 decision letter to the appellant fully set 
forth the pertinent facts of record as to the finding that 
his request for waiver of indebtedness was not timely filed.  
The October 2000 Committee letter also fully set forth these 
facts, as well as the applicable law pertaining the timely 
filing of requests for waivers.  

In response to these communications, the appellant forwarded 
correspondence on several occasions, including his Notice of 
Disagreement, which in whole posited that (1) he was not 
notified of the indebtedness at issue, and (2) given his 
confinement, equitable considerations warranted that the debt 
be waived.  

In this matter, all relevant evidence has been obtained.  
There is no evidence which, in the meaning of the VCAA and 
within the context of this matter, has not been previously 
provided that is necessary to substantiate the claim:  
substantiating evidence in this matter would be tantamount to 
that indicating that the appellant did not designate his 
son's address as his own, as is detailed below.  Because 
there is no substantiating evidence which has not been 
provided, a further advisement under 38 U.S.C. § 5103(a) is 
not appropriate.   


The Merits of the Claim

The record indicates that by decision dated in October 2000, 
the Committee found that the appellant had not submitted a 
timely request for waiver of indebtedness in the amount of 
$42,428.13, which was incurred when the appellant continued 
to receive the full amount of adjudged compensation while 
incarcerated.  See 38 C.F.R. § 665 (Providing in substance 
that any person otherwise specified who in incarcerated in 
excess of 60 days for conviction of a felony shall not be 
paid compensation in excess of a specified amount).  The 
appellant argues that due to his incarceration, he was not 
notified of VA's actions surrounding the indebtedness, or of 
his right to appeal such determinations.  

Having carefully considered this matter, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim, and the appeal will be denied.  

In August 1994, the appellant was in receipt of a 100 percent 
combined disability rating for various service-connected 
disorders.  At that time, VA was apprised that the appellant 
had been arrested in the death of his wife.  By letter dated 
in December 1994, the RO advised the appellant that his VA 
benefits had been suspended, pending confirmation of 
information that he had been incarcerated for a felony.  He 
was further advised that if such status was confirmed, his VA 
compensation would be reduced to its 10 percent rate, 
effective the 61st day of incarceration.  Although the letter 
was addressed to the appellant at his last known residential 
address, the file copy is annotated with the notation that a 
copy was sent to the Indiana Reformatory, where an October 
1994 report of contact then confirmed the appellant's 
whereabouts.

By letter received in February 1995, the appellant informed 
the RO that he had been incarcerated and awaiting trial since 
May 1994.  The appellant specifically advised the RO that his 
son, B.W. "ha[d] been granted [his] power of attorney," and 
the appellant requested that the RO "[p]lease directed all 
future correspondence to [his son]" at a specified address.  
The appellant added that if the RO had any questions, it 
should direct them to his son.
By letter dated in September 1997, the RO advised the 
appellant of its intention to reduce his compensation payment 
under the provisions of 38 C.F.R. § 3.665.  The letter was 
forwarded to the appellant, in care of his son's address.  
The record does not contain a response from the appellant or 
his son.  

By letter dated in December 1997, the RO notified the 
appellant that his compensation payment had been reduced to 
its 10 percent rate, effective the 61st day of compensation.  
He was also notified by separate attachment that because of 
his incarceration, he had been overpaid VA benefits in the 
amount of $42,428.13.  On the back of the form informing the 
appellant of the amount of indebtedness, he was advised of 
his right to request a waiver of the debt, but that he had 
180 days to request such waiver.  [The Board observes that 
during apportionment proceedings in favor of the appellant's 
two minor children in October 2000, it was ascertained that 
the appellant's compensation had not been fully reduced, and 
thus created a separate overpayment of $1,806.00.  The 
appellant, who by that time had notified VA of a new mailing 
address successfully requested a waiver of this 
indebtedness].  

The December 1997 letter from the RO was forwarded to the 
appellant, in care of his son's address, as directed by the 
appellant in his January 1995 letter.  The record does not 
contain a response from the appellant or his son.  

The letter was not returned as undelivered, and it is 
therefore presumed that the addressee received it.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (holding 
that statement of nonreceipt, standing alone, is not the type 
of "clear evidence to the contrary" sufficient to rebut the 
presumption of regularity).  Because these letters have not 
been returned as undelivered, the law presumes the appellant 
received them, in the absence of clear evidence to the 
contrary.  See Leonard v. Brown, 10 Vet. App. 315, 316 
(1997); YT v. Brown, 9 Vet. App. 195, 199 (1996); Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992).  

By letter received in March 2000, the appellant advised the 
RO that he had not been in contact with VA for "at least 
four years."  He argued that his benefits had been 
"terminated without notification."  In September 2000, the 
appellant requested a waiver of the indebtedness.  By 
decision dated in October 2000, the Committee found that the 
appellant's request for a waiver of the debt was not timely 
filed.  The Committee's decision indicates that the provision 
of 38 C.F.R. § 1.962 pertaining to possible error on the part 
of VA or of other circumstances beyond the control of the 
debtor, were considered and rejected.  
   
As noted, the appellant argues that he was not notified of 
the existence of the debt, or of his right to request waiver.  
He posits that VA knew, or should have known of his 
whereabouts, and that he did not see the notices surrounding 
the creation of the debt.

The appellant's contention is without merit.  In February 
1995, the appellant notified the RO that it should forward 
all correspondence was the filing of a new mailing address.  
The appellant specifically informed VA that he was to be 
contacted through his son.  At that point, and continuing 
thereafter until otherwise apprised by the appellant, the RO 
would have been negligent in forwarding correspondence to the 
appellant at any other address.  See 38 C.F.R. 
§ 1.710(a) (Providing that all correspondence and all checks 
for benefits payable to claimants under laws administered by 
VA shall be directed to the address specified by the 
claimant, and that VA will honor for this purpose any address 
of the claimant in care of another person or organization or 
in care of general delivery at a United States post office.) 
(Italics added).    

The Board is cognizant that the appellant is incarcerated, 
and that although he has requested the opportunity to present 
testimony at a personal hearing, such arrangements could not 
be made.  Accordingly, VA is under a heightened obligation to 
tailor its assistance to the appellant given these special 
circumstances.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Toward this 
end, in July 2002 the appellant through his representative 
was afforded an additional opportunity to present any further 
evidence, comment, or argument as to the merits of the claim.  
It was recommended that the representative review the state 
of the record with the appellant towards formulating any 
further submission, and that the appellant could submit an 
audiotape presenting such argument.  

In October 2002, the appellant's response was received.  The 
Board has carefully considered the appellant's statement, as 
well as all other information contained in the claims folder.  
Having done so, the Board finds the appellant's various 
contentions are without merit.  

In this and various other correspondence, the appellant 
argued that he was informed by unknown parties that the power 
of attorney he executed in favor of his son was only valid 
for a limited period of time.  Assuming this account to be 
credible, VA has no part in such advice; no part in the 
appointment of the appellant's son as the appellant's 
attorney; and indeed the advised terminus of the power of 
attorney is irrelevant.  Such an arrangement is independent 
in these circumstances from the question of the address to 
which the appellant informed VA that his mail should be 
delivered.  As is discussed above, VA was bound to follow its 
own regulations in directing mail to the address designated 
by the appellant until the appellant advised otherwise.    

The appellant's arguments are essentially based in equity:  
he is incarcerated, his children are living apart from him, 
and he has no means by which to repay the debt.  However, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has 
been observed that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury, which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].  

Here, the appellant had 180 days from the time he was 
notified of the debt in question to file a request for waiver 
of indebtedness.  He was notified of such indebtedness at the 
address he designated, and he did not file such a request.   



ORDER

The appeal is denied.


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

